SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUND: DWS EAFE Equity Index Fund The following non-fundamental investment policy is hereby added to the list of non-fundamental investment policies in the Other Investment Policies section of the INVESTMENT RESTRICTIONS section of the fund’s Statement of Additional Information Part I: As a matter of non-fundamental policy the fund may not acquire securities of registered open-end investment companies or registered unit investment trusts in reliance on Sections 12(d)(1)(F) or 12(d)(1)(G) of the 1940 Act. Please Retain This Supplement for Future Reference March 18, 2011
